TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 13, 2014



                                      NO. 03-13-00845-CV


                                       J. C. C., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




            APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on December 2, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.